DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 01/31/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The item “Woodside WO 201105732” dated “05/19/2011” was not placed in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 10 recites the limitation “the track offset values” in line 14. There is insufficient antecedent basis for this limitation in this claim. For examining purposes, Examiner will interpret as “the cross track offset values.”

In claims 10 and 15, it is unclear what  “providing a curved and non-straight survey line when connected continuous to each other” means. Applicant does not explicitly state what is connected continuous to each other. For examining purposes, Examiner will interpret as “providing a curved and non-straight survey line when said second points are connected continuous to each other.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10, 11, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chene US 20150183502 A1.

Regarding claim 10, Chene teaches a method for acquiring seismic data in a marine environment and for routing a vessel from a starting point to an end point, the vessel is towing seismic sources generating acoustic pulses and seismic receivers mounted to or inserted in streamers in the water following behind the vessel, whereby a survey of a marine environment area is generated, the method comprising:
generating a first straight line drawn from the starting point to the end point; (preplot lines in Fig. 2 are straight and have a starting and ending point; sail lines are generally the preplot lines [0009]; current sail line 30 is straight in Figs. 6A and 6B);
generating a number of offset straight lines, each offset line being placed perpendicular to the first straight line, and each starting in a first point placed on the first straight line, and ending in a second point in a distance X from the first straight line (DTO defined by lines DC and Dr or D, with Dr and D defined by distances between points 1 and 1’, and distances to binning boundary in Figs. 3, 6A, and 6B; [0126-130]);	
said second points providing an array of cross track offset values (DTO gives desired cross-track offset; [0130]);	
providing a curved and non-straight survey line when connected continuous to each other (binning boundaries 31 are not constant distances from line 30 so distances D and DTO will change along the path and the survey line will be curved; Fig. 3; [0078-85,); 
and said vessel is navigating by using the track offset values and substantially following the survey line (Fig 5; [0013, 0127]).

Regarding claim 11, The method according to claim 10, wherein the continuous connection-line between the arrays of cross track offset values provides an oscillating survey line arranged alternately on one side and on the other side of the first straight line or arranged at one side of the first straight line (binning boundaries 31 in Fig 3 lead to DTO arranged at one side of the first straight line).

Regarding claim 13, The method according to claim 10, wherein a deviation between the position of the tow vessel and the cross track off set values is overcome by changing the routing of the vessel by manual steering exercised by a user ([0014]) and automatically by an output to a vessel steering system ([0013]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chene US 20150183502 A1 in view of Tonchia US 20160061980 A1.

Regarding claim 12, Chene teaches the method according to claim 10, wherein the array of cross track offset values are derived or calculated based on parameters for where and when acoustic pulses from a previous survey of the same marine environment area have been triggered (DTO calculated based on binning boundaries from previous preplot line; [0049, 79-85]), 
Chene does not teach that the acoustic pulses during the present survey are intended to be triggered, when the tow vessel following the array of cross track offset values, or a towed equipment, are substantially reaching such a cross track offset value.
Tonchia teaches that it is desirable that sources in a 4D survey be “located as close as possible to the positions used in the previous survey over the subsurface” ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chene to trigger sources based on the cross track offset values coinciding with locations the sources were previously triggered similar to Tonchia. This would keep the 4D survey data directly comparable to previous surveys.

Regarding claim 15, Chene teaches a vessel steering module for a seismic integrated navigation system (INS) adapted to send command information to a vessel steering system ([0159]), wherein the command information is provided by data comprising:
determine the end-points of a baseline and use that to determine a desired first straight line between those points being a starting point and an end point (preplot lines in Fig. 2 are straight and have a starting and ending point; sail lines are generally the preplot lines [0009]; current sail line 30 is straight in Figs. 6A and 6B), 
generating a number of offset straight lines each offset line being placed perpendicular to the first straight line and each starting in a first point placed on the first straight line and ending in a second point in a distance from the first straight line; determine the lateral and perpendicular distance between the first straight line derived in the previous step and the second point (DTO defined by lines DC and Dr or D, with Dr and D defined by distances between points 1 and 1’, and distances to binning boundary in Figs. 3, 6A, and 6B; [0126-130]), 
said second points derived from previous acoustic pulses generated during a previous survey (DTO calculated based on binning boundaries from previous preplot line; [0049, 79-85]), 
and store the parameters from the step above in an array or in a file for use by the vessel steering system, when acquiring a non-straight and curved survey line ([0094]).
Chene does not teach said second points are adapted to be desired points for generating new acoustic pulses, 
Tonchia teaches that it is desirable that sources in a 4D survey be “located as close as possible to the positions used in the previous survey over the subsurface” ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chene to trigger sources based on the cross track offset values coinciding with locations the sources were previously triggered similar to Tonchia. This would keep the 4D survey data directly comparable to previous surveys.

Regarding claim 16, Chene teaches the vessel steering module according to claim 15, wherein the steering module further is configured to receive user-values said user-values are corrections to the cross track offset of the vessel based on local environments conditions ([0009, 14]).

Regarding claim 17, Chene teaches the vessel steering module according to claim 16, wherein the vessel steering module is a separate module being an interface between the vessel steering module and another system such as a bridge control system (Figs. 4 and 5; [0075, 159]).

Regarding claim 18, Chene teaches use of the vessel steering module according to claim 16 for performing the method according to claim 10 ([0014, 159]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chene US 20150183502 A1 in view of Welker US 20090141587 A1.

Regarding claim 14, Chene teaches the method according to claim 10, 
Chene does not teach but Welker teaches generating look- ahead cross track offset values based on a set of parameters for modelling a desired steering behaviour, the parameters comprise data including registering the length L of a streamer, registering the distance of the sources from the vessel, registering the distance of the streamers from the vessel, and said parameters are used to compute a look-ahead time or a look-ahead distance value, said values are used by a vessel steering system ([0006 0232, 0308, 0311]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Janiszewski US 20120002503 A1: curved, sinusoidal, and irregular sail lines

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645